368 U.S. 11 (1961)
GREMILLION ET AL.
v.
UNITED STATES.
No. 200.
Supreme Court of United States.
Decided October 16, 1961.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF LOUISIANA.
Jack P. F. Gremillion, Attorney General of Louisiana, Carroll Buck, First Assistant Attorney General, and M. E. Culligan and George M. Ponder, Assistant Attorneys General, for appellants.
Solicitor General Cox, Assistant Attorney General Marshall and Harold H. Greene for the United States.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.